McLELLAN, District Judge.
In this civil action the plaintiff seeks to enforce certain alleged rights founded on a chattel mortgage and a power of attorney, respective copies of which are annexed to the complaint. I am informed by counsel that a letter dated April 11 in some unstated year and purporting to be signed by A. G. Monks will become material at the trial. I am given to understand also that a certain alleged guaranty purporting to be signed by A. G. Monks is also material to the issue. The defendants B. Devereux Barker and Archibald G. Monks, trustees under the will of John P. Monks, move for the production of these papers and ask that the plaintiff’s attorney be ordered to deliver them to the clerk of this court and that the clerk be directed to permit the defendants’ attorney to inspect, copy and photograph them.
Counsel for the plaintiff should obtain possession of these papers from his client, who, I understand, lives out of the state, and should then produce them and permit the defendants, their agents or attorneys, not exceeding two in number, to inspect and copy or photograph them. If the photographs cannot be taken conveniently at the office of the plaintiff’s attorney, he should take the papers elsewhere in the city of Boston to some convenient place in order that photographs thereof- may be taken. When the photography is completed, the papers should be returned forthwith to the plaintiff’s attorney.
This order is to be complied with on or before May 31, 1939.